Title: To George Washington from Benjamin Henry Latrobe, 22 August 1796
From: Latrobe, Benjamin Henry
To: Washington, George


        
          Sir,
          Richmond Augt 22d 1796.
        
        The plough which you did me the favor to say you would try, is now ready, and I shall send it, directed to the care of Mr Porter, merchant, Alexandria, by the first vessel that is bound from hence to that port. Its merits in working you will easily ascertain upon trial, and should you be satisfied on that head, you will, I believe, find, that with very little care and precission your own people may repair or copy it. I am sorry I could not procure for you in time a castiron Mould-board. I shall be able to send you one soon. The turn of the board appears to me to be the most perfect possible, and applicable to any plough whatever.
        Mr Gilbert Richardson under whose direction this plough has been made, has been in the habit of using the heavy Rotheram plough in England, and perfectly understands its construction. I should conceive myself particularly favored by your sending me the stock of your plough, which the loss of your ironwork has rendered useless to you; as I think I can get it perfectly reinstated

here. Should your engagements permit your attention to these lesser objects, I should be extremely flattered by your suffering me to show my sense of the very polite reception with which you honored me at Mt Vernon in endeavoring to be of the slightest assistance to your agricultural views.
        We have had such constant rains here, and lower down upon James river, that almost all the lowland corn is much injured, and a great quantity totally destroyed. The highland crop looks and promises well should the weather become more favorable. There has been no fresh, nor even a considerable rise in James river notwithstanding the daily rains of the two months past. I have the honor to be Sir Your most obedient hble Servt
        
          Benjn Henry Latrobe.
        
      